DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/21/2022 is acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 44 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “configuring a model for operation of a plant”. This judicial exception is not integrated into a practical application because the claim does not require any active process steps that integrate the model into the claimed process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitation “with a feed-forward regulation with feedback trim being used” is not an active process step as discussed in the 112(b) rejection below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim requires “regulating a reaction temperature at the catalyst to an optimum value with respect to nitrogen monoxide selectivity of a reaction” which renders the claim indefinite because it is unclear to what reaction the claim is referring. Dependent claims 28-44 are rendered indefinite as a result. 
Regarding claim 29, the claim requires “or other heat transfer” which renders the claim indefinite because it is unclear what is encompassed by the term. “other heat transfer” is a very general term and can have many meanings and thus the metes and bounds of the claim cannot be determined by one of ordinary skill in the art. 
Regarding claim 30, the claim requires that the plant requires a compressor but does not mention where the compressor is employed in the instant process, only requiring that the compressor is involved in compressing “process air”.
The term “cold water” in claim 33 is a relative term which renders the claim indefinite. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Any temperature of water will be considered to be cold water for purposes of examination.
Regarding claim 34, the claim requires “a total air stream” and “a primary air” which renders the claim indefinite because it is unclear how these terms apply to the claimed process. 
Regarding claim 41, the claim requires changing a temperature of air by “changing a setting parameter of the process air compressor” which renders the claim indefinite because it is unclear what parameter could be changed on a compressor to change the temperature given that air compressors, by definition, simply increase the pressure of air, and do not regulate the temperature.  
Regarding claim 42, the claim requires “determining a temperature of a catalyst gauze as a function of a modeling parameter using a regulating circuit to set an amount of heating or cooling medium fed in and/or to adjust a setting of a process air compressor” which renders the claim indefinite for several reasons. First, the claim and the specification do not define “a modeling parameter” and thus it is impossible for one of ordinary skill in the art to determine a temperature of a catalyst gauze as a function of said parameter. Second, the use of “using” renders the claim indefinite because the recitation makes it unclear what active steps are involved and required by the claim to be performed. Third, the claim requires setting an amount of heating or cooling medium “fed in” but does not define where in the process this feeding takes place. Fourth, and finally, the claim requires a process air compressor but does not recite how this compressor is employed in the claimed process. 
Regarding claim 43, the claim requires “cascade regulation” which renders the claim indefinite because the definition of the term is unclear and thus it is unclear what is required by the claim. 
Regarding claim 44, the claim requires configuring a model for operation of a plant. It is unclear what is required since this is considered a mental step. The claim requires “using plant data and theoretical approaches” which renders the claim indefinite. “Plant data” and “theoretical approaches” are not defined and it is unclear what is required by each term. Also, the use of “using” makes it unclear what active process step, if any, is required. The claim requires, “feed forward regulation” and “feedback trim” which do not limit the claim because it is unclear what process step, if any, these terms require. It is also unclear if the “feed forward regulation” and “feedback trim” are limitations on the configuration of the model or are intended to limit the process. The meanings of the terms “feed forward regulation” and “feedback trim” are unclear. It is unclear also how the limitations of this claim limit process claim 27. Also, the use of “being used” at the end of the claim makes it unclear what active process steps, if any, are required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27-29, 40, and 42-43 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2009/054728.
	Regarding claims 27-29 and 40, WO’728 teaches a process of catalytic ammonia oxidation using an oxygen-containing gas to give nitrogen monoxide in an oxidation reactor. See the abstract. WO’728 teaches regulating the preheating temperature of the feed (ammonia and air) in a preheater (indirect heat exchanger) in order to achieve a temperature which achieves a high selectivity of NO. See page 4, lines 5 – page 5, line 6. 
	Regarding claims 42-43, WO’728 teaches regulating the temperature of the preheated feedstock according to a catalyst temperature which is a direct function modeling parameter to regulate the heating/cooling of the feedstock. See page 4, lines 24-32.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30-36 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over WO’728, as applied to claim 27 above, in view of Vlaming et al., US Patent 5,985,230.
	Regarding claims 30-34 and 36, WO’728 does not teach a compressor and intermediate cooling as claimed. However, it would have been obvious to one of ordinary skill in the art to modify WO’728 with Vlaming which teaches in a process of ammonia combustion, introducing a cooling fluid such as steam, into the feed stream after the compressor and prior to contact with the catalyst and includes a bypass. This is a direct heat exchange. See column 4, lines 5-29 and element 4 in Figure 1. WO’728 mentions that the temperature of the feed gasses is critical in maintaining the reaction temperature and thus one of ordinary skill in the art would have been motivated to modify WO’728 with Vlaming in order to cool the gases where cooling is required in order to maintain the temperature of the reaction. 
	Regarding claim 35, Vlaming teaches introducing steam downstream of the air compressor. However, the difference between the prior art and the claim is simply a difference in the order of performing process steps. Selection of any order of performing process steps is prima facie obvious. See MPEP 2144.04 IV C. 
	Regarding claim 41, the addition of a cooling inert fluid in WO’728 is considered to be a part of the compressor unit and thus meets the claim limitations. 
	
Allowable Subject Matter
Claims 37-39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, WO 2009/054728 and Vlaming et al., US Patent 5,985,230, do not teach or suggest adding a fuel gas into an air stream and combusting to increase the temperature before mixing with ammonia as required by the claims. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736